Citation Nr: 0336610	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Evaluation of service-connected residuals, left middle 
finger injury.  

2.  Entitlement to an increased rating for residuals of a 
left wrist fracture, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The VA Form 9 received from the veteran in January 2003 shows 
that he indicated that he wanted a Board hearing at the local 
office before a member of the Board.  A hearing was scheduled 
for September 2003, but, the veteran was unable to report.  
In November 2003, the veteran's representative requested that 
the hearing be rescheduled, stating that the veteran had been 
unable to attend the hearing for medical reasons.  The 
veteran's physician verified this fact.  As a consequence, 
the motion to reschedule the hearing was granted in November 
2003.  In view of the foregoing, the case is remanded to the 
RO for the following actions:  

The veteran should be afforded another 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




